Schedule A to the Shareholder Servicing Plan (as amended on September 19, 2013 to add Orinda Income Opportunities Fund – Class D) Series or Fund and Class of Advisors Series Trust Shareholder Servicing Plan Fee as a % of Average Daily Net Assets Orinda SkyView Multi-Manager Hedged Equity Fund Class A 0.13% Class I 0.07% Orinda SkyView Macro Opportunities Fund Class A 0.15% Class I 0.10% Orinda Income Opportunities Fund Class A 0.15% Class I 0.10% Class D 0.15% ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess Name:Douglas G. Hess Title: President 1
